Citation Nr: 0305506	
Decision Date: 03/24/03    Archive Date: 04/03/03	

DOCKET NO.  98-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for arteriosclerotic heart disease, currently 
evaluated as 60 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, from October 1969 to June 1976, from February 
1991 to November 1995, and for an additional period for which 
dates could not be verified from the record, for a total 
active period of military service of 15 years, 7 months and 
56 days.  He served in Vietnam and his decorations include 
the Bronze Star Medal (fifth award), with Army Commendation 
Medal with Combat Distinguishing V (device) (second award); 
the Air Medal (fourth award), the Combat Infantryman Badge, 
and Purple Heart Medal.  

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO proposed to reduce the 
evaluation for service-connected arteriosclerotic 
cardiovascular disease from 100 percent disabling to 60 
percent disabling.  The RO implemented this reduction 
pursuant a May 1998 rating action. 

The case was previously before the Board in May 1999, at 
which time further development was indicated.  The 
development having been completed the case is once again 
before the Board for adjudication of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The RO notified the veteran by letter dated February 23, 
1998 of the proposal to reduce the disability rating assigned 
for his service-connected heart disorder.  The letter advised 
him of his procedural rights regarding the proposed 
reduction, and afforded him 60 days to respond to the 
proposal.  

3.  The RO received no medical evidence in response to the 
proposed reduction and, following the expiration of this 60-
day period, executed a rating decision formally reducing the 
veteran's disability rating from 100 percent to 60 percent 
for arteriosclerotic cardiovascular disease status post four-
vessel coronary artery bypass grafting with angina.  The 
rating reduction was effective from August 1, 1998.  

4.  The disability rating for the veteran's service-connected 
disorder had been in effect for less than five years at the 
time it was reduced.  

5.  At the time of the reduction in rating and thereafter 
more than a year had passed since bypass surgery, the 
veteran's heart condition did not manifest by congestive 
heart failure or angina on moderate exertion or demonstrate a 
condition where more than moderate employment was precluded, 
or where a workload of 3 METs or less resulted in dyspnea, 
fatigue, angina, dizziness or syncope, or where there is left 
ventricular dysfunction with an injection fraction of less 
than 30 percent. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2002).  

2.  The reduction in the veteran's disability rating for 
cardiovascular disease from 100 percent to 60 percent 
disabling was warranted by preponderance of the evidence and 
the requirements for restoration have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 4.1, 
4.107, Diagnostic Code 7017 (prior to and from January 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for coronary artery disease, status post 
coronary artery bypass grafting, Class IV, was established 
with an evaluation of 100 percent effective from November 13, 
1995, pursuant a January 1996 rating action.  At the time of 
the proposed reduction in 1998, the assigned evaluation had 
been in effect for less than five years.  

VA regulations provide that where a reduction in evaluation 
of service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  The laws require that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level.  Id.  

In this case the above procedural requirements were met.  The 
RO issued a rating decision in February 1998 which proposed 
the reduction in the disability rating for the veteran's 
service-connected heart condition.  The veteran was advised 
of the proposed reduction on February 23, 1998.  The veteran 
was informed that if the RO did not receive additional 
evidence within 60 days they would reduce his evaluation.  
The veteran did not submit any medical evidence, instead 
relying on a personal statement.  The RO issued a rating 
decision in May 1998, implementing the proposed reduction 
effective from August 1, 1998.  The veteran was notified of 
this reduction by letter dated May 12, 1998.  

Regulations further provide that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e).  The veteran was notified of the reduction in May 
1998 and the 60-day period expired in July 1998.  
Accordingly, making the reduction effective from August 1, 
1998, was proper under the regulation.  

In addition for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA could reduce a disability rating.  38 C.F.R. § 3.344.  
However, 38 C.F.R. § 3.44(c) limits the applicability that 
regulation ratings that have been in effect for five years or 
more, and the more restrictive provisions do not apply here.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence in which the 
reduction was based supported the reduction. 

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  While the regulations 
require review of the record of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations did not give past medical reports precedence over 
current medical findings.  If there is a question as to which 
evaluation applies to a veteran's disability, a higher 
disability will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference of thoroughness of the examinations or the use of 
descriptive terms.  38 C.F.R. § 4.13.  

Concerning the veteran's claim for restoration of a higher 
rating, he asserts that his condition is so severe that he is 
unable to be employed.  Parenthetically, the Board notes that 
a claim of entitlement for total disability rating based on 
individual unemployability was denied during the pendency of 
this claim.  That determination was not appealed.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The veteran underwent multiple heart catheterizations and 
coronary bypasses prior to the pertinent period on appeal. 

The veteran was afforded a VA examination in January 1998.  
At that juncture he claimed chest pain on the order of six 
times per day.  There was no specific history of paroxysmal 
nocturnal dyspnea if the veteran slept with a fan on.  He 
reported being able to walk approximately 50 feet.  He was 5 
foot 11 inches tall with a then current weight of 215 pounds.  
The examiner characterized him as well developed and well 
nourished.  A cardiac exam revealed a regular rate without 
murmurs, rubs or gallops.  PMI was not displaced.  Precordium 
was not hyperactive.  He had a well-healed sternal scar.  
Lungs were clear to auscultation and percussion without 
rales, rhonchi, nor wheezes.  There was no peripheral edema.  
Pulses were at 60, blood pressure was 110/82, 110/80 sitting, 
100/74 reclining and 100/80 standing.  Chest X-rays revealed 
the heart within normal size.  He was status post coronary 
bypass surgery.  Both lungs were free of active disease.  
Pulmonary vascularity was normal.  ECG showed sinus mechanism 
rate 60; normal ECG.  Echo report dated January 28, 1998, 
indicated normal LV size; interior wall hypothesis/akinesia--
localized; normal overall function was approximately 65 
percent.  

A cardiac echo examination was afforded in December 1998.  
Final impressions were that the veteran's left ventricle was 
normal size overall with normal systolic function, normal 
wall thickness and no regional wall motion abnormalities.  
Ejection fraction (EF) was calculated at 53 percent, EF 
visually estimated between 55 and 60 percent.  There was 
trace mitral insufficiency and trace tricuspid insufficiency.  
There was left atrial enlargement and findings of the aorta 
root appeared normal.  

The veteran was afforded another VA examination in November 
1999.  No peripheral edema was noted.  Chest X-rays revealed 
heart size to be normal.  Pulmonary vasculature was normal.  
Echocardiogram revealed an ejection fraction of 55 percent.  
There was some suggestion of anterior wall hypokinesis.  EKG 
was normal.  The veteran was reported as unable to do a 
stress test because of chest pain.  Diagnosis was 
atherosclerotic cardiovascular disease status post coronary 
artery bypass graft, status post angioplasty with angina (3 
to 5 METS).  Hypertension and hypolipemia were also 
diagnosed.  The examiner commented that the veteran has had 
multiple followups for his cardiac condition.  For example 
catheterization report from May 1997 revealed conclusions of 
well-preserved left ventricular system.  Coronary artery 
disease with 2 of 3 saphenous vein grafts patent and 
moderately elevated left ventricular filling pressures.  His 
ejection fracture was 60 percent.  He was admitted in 
December 1998 with increasing chest pain.  A dobutamine 
stress echocardiogram was reported to be negative.  He has 
had multiple clinic visits with his coronary artery disease 
and chest pain.  Some reports are atypical chest pain.  Other 
reports are noted as chest pain syndrome.  The examiner felt 
based on the information available as well as the veteran's 
subjective complaints that his METS falls within the 3 to 5 
range and the examiner expressly noted the absence of 
evidence of congestive heart failure. 

A private medical record from February 2000 noted the veteran 
being seen for substernal chest pain.  The examiner noted a 
history of chronic chest pain that was questionably non-
cardiac in origin with negative non-invasive tests and stable 
catheterizations.  Since increasing anginal pain was noted 
another cath was to be scheduled.  In April 2000 records, the 
examiner interpreted the report as showing no change and that 
the veteran was stable.  The Board notes that angina, as a 
result of moderate exertion was not diagnosed.

The veteran was afforded another VA examination in June 2002.  
It noted that in May 2002, a repeat catheterization showed 
that an 85 percent blockage existed in one of his vessels and 
a stent was placed.  The veteran reported that his heart was 
racing especially on walking and that he could feel it 
beating inside his throat.  He was not working and stated 
that he could not exercise or walk due to his chest pain and 
shortness of breath.  He reported chest pain 1 to 4 times a 
day, exertional and nonexertional  He used nitroglycerin 
spray, 4 to 5 times per day.  He quit smoking in 1994 but had 
smoked one pack per day for 20 years.  He had no history of 
syncope, he has dyspnea on exertion and could walk 50 to 60 
feet by history.  He did complain of being tired all the 
time.  On physical examination his build and state of 
nutrition were described as well developed and well 
nourished.  There was no peripheral edema.  Lungs were clear 
to auscultation and percussion without rales, rhonchi or 
wheezes.  Abdomen was without apparent organomegaly, masses 
or tenderness.  Bowel sounds were normo-active.  He had a 
well-healed sternal scar.  Diagnosis was arteriosclerotic 
cardiovascular disease, status post four-vessel coronary 
artery bypass graft, status post multiple angioplasties, 
status post stent placement (May 2002).  By chest X-ray, 
heart was not enlarged, and there were no acute infiltrates 
visualized.  The EKG was normal.  The echo exam was difficult 
to study with poor views but impression of mild left 
ventricular dysfunction was noted.  There was no evidence of 
reversible ischemia.  There was a very small fixed defect in 
the inferior wall which may be scarring but may be motion 
artifact.  Ejection fraction was 52 percent which was 
reported as normal.  Based on the examiner's findings, the 
examiner concluded that there was no evidence of congestive 
heart failure.  Subjective symptoms were greater than 
objective findings.  The most recent catheterization report 
from May 2002 and the cardiologist note concerning findings 
of the catheterization and his recommendations were not in 
the C file.  Those reports would help to substantiate his 
METS.  Objectively the examiner concluded that METS would be 
greater than 5 but not greater than 7.  Based on the 
veteran's subjective symptoms his METS would be greater than 
3 but not greater than 5.  

The rating schedule for determining the disability 
evaluations to be assigned for cardiovascular disorders were 
changed, effective January 12, 1998.  The revision of the 
cardiovascular system rating criteria effective January 12, 
1998, incorporated subjective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances only to medical 
contra-indication such as unstable angina with pain at rest 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs in acceptable."  

Under Diagnostic Code 7005, effective January 12, 1998, ASHD 
(coronary artery disease) warrants a 10 percent rating with a 
workload greater than 7 METs but not greater than 10 METs 
result in dyspnea, fatigue, angina, dizziness or syncope or 
when continuous medication is required.  A 30 percent rating 
is provided when a workload greater than 5 METs but no more 
than 7 METs results in dyspnea, fatigue, angina, dizziness or 
syncope or where there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.  A 60 
percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or where a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for congestive heart failure, or where a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness or syncope, or where there is left ventricular 
dysfunction with an injection fraction of less than 30 
percent.  

Under the new rating criteria under Diagnostic Code 7017 a 
100 percent evaluation is provided for coronary bypass 
surgery for three months following hospital admission.  
Thereafter residuals of coronary artery bypass surgery which 
are manifested by workload greater than 5 METs but not 
greater than 7 METs and are productive of dyspnea, fatigue, 
angina, dizziness or syncope or evidence of cardiac 
hypertrophy or dilation or on echocardiogram or X-ray is 
rated at 30 percent disabling, when there is more than one 
episode of acute congestive failure in the past year, or, 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, a 60 percent rating is assigned.  When 
there is chronic congestive heart failure or workload of 3 
METs or less resulting in dyspnea, fatigue, angina, dizziness 
or syncope or, left ventricular dysfunction with an ejection 
fraction of 30 percent, a 100 percent rating is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (from January 12, 
1998).  

The regulatory criteria in effect under the previous rating 
criteria for coronary artery bypass under Diagnostic 
Code 7017, appeared to have been more favorable to the 
veteran.  The rating schedule under the previous criteria 
provided a 100 percent evaluation for one year following 
bypass surgery, thereafter the residuals were to be rated 
under the provisions for ASHD (Diagnostic Code 7005).  Under 
the old criteria for coronary artery bypass a 100 percent 
evaluation was assigned for one year following bypass surgery 
and thereafter residuals were rated with a minimum evaluation 
of 30 percent.  Under Diagnostic Code 7005 a 100 percent 
evaluation was warranted when after six months following 
acute illness the veteran had chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
where more than sedentary employment was precluded.  For a 60 
percent evaluation, following typical history of acute 
coronary artery occlusion or thrombosis as above or with a 
history of substantiated repeat anginal attacks and more than 
light manual labor was not feasible.  

The available medical evidence does not demonstrate a heart 
condition so severe as to prevent gainful employment or even 
that more than sedentary employment was precluded.  The 
record does not demonstrate that moderate exertion is 
productive of anginal attacks.  The Board additionally notes 
that the presence of angina is not supportive of a higher 
rating per se because it is a recognized symptom at 
substantially lower levels in the rating criteria.  Moreover, 
neither improvement nor worsening of the veteran's condition 
is demonstrated in the record in terms of the pertinent 
rating criteria over the course of the applicable time 
period.  The Board notes findings from June 2002 that reflect 
that the veteran's subjective complaints are greater than 
objective findings.  Objectively the examiner concluded that 
METS would be greater than 5 but not greater than 7, which 
represents a disability warranting even lower evaluation than 
that currently assigned.  Nevertheless, affording the benefit 
of the doubt and based simply on the veteran's subjective 
symptoms, his METS, according to the examiner would be 
greater than 3 but not greater than 5, which is 
representative of a disabling condition correlating to no 
greater disability than that represented by the evaluation 
already assigned.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's heart disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to restoration of a 100 percent disability 
evaluation for arteriosclerotic heart disease is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


